.’
          -_


a

    .
               OFFICE OF THE AITORNEY  GENERAL           OF TKXAS            .
                                 AUBnN




        Xonorable ‘Geor&eH. Sheppard
        Comptroller OS Sublia Aooounts
        Austin, ltixas                           .                       ‘    .
        Dear Sir: .              Oplnlon Ilo. O-7029           .             ..




                                                                                      .
                                                                                          .



                                                                                  ,


                                                      of Insanity ‘is
                                                      udged lnsana.                   ’           _

                                                      of insanity have                        -




                                          uclblo cascsO                           :
                                          e.r-oowtiea on a foe

                          i.Siccase is IKW pre8ccnted~
                                                     to th&o “I’~
                                                               ‘~~
                          as .follows: k defendant 3.0indioted.
.                           Upon trial.of the onso, a ~100 of
                         is iiwoka,dAndydefendant was adjudged
                         5~4 thrg63   os'mraor       genQin(;~a&.n~t
               the ik.ne. defeudmt was oubuequently die-
               missed, can this dopertme?ct‘kzeuo vrnrraht in.

                   .
                                                                                                      ..
                                                                       120 .
                                                          ;
                                                          ‘6      ..

                                                                            .
         pamenL t6 the~county’ofSlcials olaioing Sees
         under this ~oaae, both for exminir~ trial and
         Diatriot Court,Seeo? Xould it make any differ-
         enoe whether the felony oharEa vias~orie
                                                of nur-
         der or any other felony ouoh as rape? Or w0ul.p;
         ‘itnake any difforenco whethar the oone 80s
         dlsAaeed or lert Dendiug? ‘Gould the question -.        ‘.
         OS 1Mtation   run a&ainst the See accounts Ln
         the iaurdercase?
                                                                           .*
                                                                             .-
.   .
             WI oonneotion’with the last quastion, I refbr
         you to.Artloles 1020, 1027, 1034 and 1035, %. c. P.,*               ;: .
          ,T&isdeepertie& reoelv~d in answer to our re$ueot S&addi-
    tlorialinr”orr-3atlon
                        the SollovAh~ lettor fro31Jud,seDrian zontague,
    0313 Judlcinl District, .Del Uo, T&as:
              *This will ack!&.rrledge
                                     the letter addressad to me,
        _.undei’date OS Jahuary:30; 1346, relative to a ragusst
         for-an ‘Opinionconcoldng the pnymefitof fees in Case.
         $1350 etyled The State of Texas ‘veraus Terry Handle,                       s .:
         $9af;y.p0$dLag in the District Court OS K&!&lo Oo~ty,                  ..
               .           .       . :
         \                                    :
             muon;’J* ~B.’ma0tolph, Jud& of theill2ttsDistrict’
         OS Tex88, having;advised us of his dLgmliSlcation in
         the .trLslof ‘the above cause, ,I woe.thereupm deeiguated
         by the Judga of the sixth AMniatratlve     Distriot to
         praalde in the .trial‘of the.above oausa, and did dc so.
             0ti ihdic*ent was returned.& this oausc dur&      the
        .mnth OS October; 1945, charging,the defendant, Terry
         Daahdle,
                with the oSSense of .murder with .mllca. On
         Jtiusry 3,.1946 I called this oase Sor trial, havin&          .
         previously gone to Junotlon for the purpose of dravfitig
         a special verlre for said triaf,~and, when called, the
         dafendant, through hfs attorney, filed ah affidavit .
         elleging the limanity of- the defandcnt, Terry Handle,
         ut .the tlme.oSthe alleged oomgl.sslonof the offense                   \
         and ~YW* , that is, on +mwwr 3* 1966.
              LIn confor&ty with the provisibns jS law a jury
         was thcreu>on izgmeled for the trial OS th* laaucs
         nede by fiaidarfi.aevlt,and upon the conclusion of the
         int-rodnotio0OS ,the t0stizony the i?hor~eof tie Court
         was oubzlttcd to the jury, which oohsisted of special
        ‘ issuea, the first of vJhi0h reqtiisatctd
                                                t&lr ans%r as
.
            ..         .               :
            -_     -
    to whetbsr or not the derenaant was sazieor insane cm
    the date of the alleged oocmisslon of the orream,
                            _.__ and the secokd isaue was .
    to-wit, SeDteaber 11. l.Fk5:
    whethei.or-not thedefendant was sate or iusauc~ et
    this tick3(Jenuary 3, 1944). To eaoh issue t&e answer
    of the jury wee that the defendant was insane. There-
    UpOnth0 jUd@Ient Or the COUXt,   WhichWJSenter&, ~38.
    one rinQfng the deffA1daAtinsane at the tI$leOf the
    all.cgeUoo~ssion'of,tf~~.offuroe and et the dite 0r
    his trial..
                              .
       Vhe qase was by no mane disatissodand. by the sare
    token, it certsiri was not left pendin& but has been
    fln6lJ.y6dJudiorted for, undidsrthe decisiom of this
    state; the defemmt   oculd aever be tried ra! tiis
    arlninal offense charged by the lndlctzeent. Under the
    statute alluded to, the only possible p,rocaed& whi.i'dh
    hereafter can be-had in this cam would be uother%rial,
    66su%il;gthe proger predlcato 'is laid at that tLze, to
    deter&no the tmity of the defeadnnt ot such~tize.6      _     i, ..
    Chai;ter2 or Title 15, Vornori?ohnnotated co& 0rlorinin&      .’
lmcedure,~ (hrticle8 1018 throu& 1036) prmidas ror oosta wkioh
WI paid by the State. Art; 1027;.Vi A. 0, c. F., provides:
                                  .’                      .   .



       *In all uases where a' defendaht is tidictod.roe,
    a realmy btituddaz the lndiofment he EXW be .coG
    Viated bf a 8tiuCcncl~nor
                            ok'felony, ahd the'purish-
    xmnt which may be asf3es6edis a rine, jail sen-
    tence or both such.fine and inp?iaoxgeat in Jail,
    the Stat0 shall-pay ho reoa or my officer, ek- ..
    cept where'the defcmdcnt is ~indioted for &iu?dor,
    until t,hecaee has been finelly disposed.of In
    tha trla?.court;S1 (emphasis oars)

    So&ion   3   0r   Art. 932a, Y. A.   0.   d. P., providesr

       %hen thq defendant so cozmlttod to a hospital-;,
   -for the iti6anObocoms sane, 'the supcrlctende,nt0r
    tha~hospital:shaallclve written hoticc of tb.at faitt:
    to thi Judca of the Court~from which the o%kr of
    coasiituentissued. Upon receipt of such notice,
    the Judge shall re@re   the sheriff to britlsthe
    dcfendantfros~ the hospital and place him in the
 . Proper custody until the heazih~.rzaybe had before
    a jury in such Court to~~d.ct,eminedefendar;ttu .
    sanity, cud if he bo rounds Dane, & s%+ll .Se
   $isehcr~od, unles~she Bed boon p~~vioasl~ found
;-     .-
                           .
                                                   ;
              d.   _   .




aon. Geo..H, ShepDard,     pace 4             .   .
                   ..
      tb'be'sane at the tine at which he is alleged to
      hara oomdttea the ~offense charzea, in whiC& event,
      unless'previously aocuitted, ha nhall be tried for
      the orfense oharzed." (enphaois ours)

      We held in i)pinion
                        lie,o-3691:
            ** * *krtbZ the indictuent has been returned, and
       where inoanity is interpose1 as a defense, the dafen-
       dant or accused posy be tried on,that issue      alone in
       the District Court before the main ohar&e: If the
       jury rinds the befondant insane, or to have been
       iasime at the tirimthe aot'is alie@.3dto have be6n ~'“''
       oo&uitted, they shall so state in their verdict, or
       if the jury rinds that thedefcndant \rasinsane at
       the t&e the aot Is alleged to have boen ootitted
       but sane at tho trial, he shall be ifmediately dis-
      khbr&aa. sf %he jury rind5 that the aerenamt~~naa. _
       in0an0 at the ti&3 the act is alleSed,tO have,been
       eonuitted and insane.at the ticm of the trial, or                                    ._..
      -ssne~ at the tine the-act is.alleged to hsvo been
       oomuitted and insane at the tin!eof &he trial,,ths          '_.       -         _z
       oourt shall thereupon tike and have entered on the                1       .

       ninutes 0r the court,sn order ootitting the defen-          :
       dant tothe'ouatody of the sheriff, to be kept sub-
       jest to tha .furtheror&er 0r the county jtiase-Or'the
       County, end the proceedings shall forthwith be.certi-.
       ma to'the county juaae who shall at onoc tako'the
      -neoessarystep~sto have the aerenaant oozivaitted      to' . .
       and oonfined in the State XosDital for the insane
       until he beoonas'.sane. On the other hand, nhsn the
       aer6ESe on the'trial of the w3in charge is the
       insanity of the ,defendant the jury shall bo instructed,
     : if they atquit h?inon that ground, to stat.0thut fact"
       with their verdict, and if ,they furthar rind the defen-
       dant to have been insane at the tize the act is alleged                   . .
       to have been conuitted, but 8ane at the time of the .
       trial, he shall be ixmdiately discharged, Hovsevur, If
       the Jury finds that the ~defend&it iGs insane .at the tine
       the act is alle&ed to have been corYJittedand insane
       at the.tiizeof trial, or 5~3115 at the ti-?e the aat is
       allcOed to have been co@.tted and insane at the tke
       of the trial, the court shall thereupon nake and have
       entered on the ninutcs of the coilrton order oo&ittlnd
       the acranaant to the custody Of the sheriff, to bo kept
       subject to further order of t!la cwmty jtid(;o of the
       cou!lty, end the. procoe~dinga shnll fo?thvlth    be ccrtificd
       to tim oounty  JuQe who shall~ st once tekc the neoceaary
       Steps to hdic the dCf&IEnt        ---ittod
                                      00&r        to nrid canfined in
       a Stete iioq&tal for t.ho inaanc until he bccor:cssane.
        (2% 932a, v. k, C. c. P.)"
           ..
                                 ,   ‘.
          ..

                                     :
:*   ..

i    ’ son. GCO. ii.    Sheppard,pago        5


          Thereforei uhero.thi.def&dant ii~ charGad with a felony
      cad, upm trial, the plea of insanity is.invoked and the
      defend-t 18 adjudged ilrsa~&e,it is our opinion that the
      *ease has been ii.ua~ disposed of in the trial courtfil
      rithti the neanirigor tit. 1027, qpa.
          On the baoi.sof the facts relative to the clain aubnlttetl,
      there 9188.8final adjudioation of the %nStant case. l'heraforo,
      it la gur opinion that you 9-e authorized to issu8 warrant8 in                       _
      pepymt of See? in the present olalm.

               Art4 lo@,   V. A. c. $..F., prOVide8;
                   'The ~OiiQt~o~er upon .the receipt of such OlaFfl,
               and said certified copy of the niriutes of ml4 Court,     ,I,~
               shall Closely and carefully emuine the mm,        and if.
               he deems the aam to be ,corruct, he ahall drav his
               warroot on the Stata Tressurer for the amount fouiid
               by hln-to be due, end.in favor of the officer entitled '
               to the 88zae. ff the appropriation for paying suoh ac-                      ,.
               counts is exhausted, the Ccmptroller shall file tho
               sgtm'aWay,.iP found to'be correot,.and issue a csrtifi-
               oate in $..he.nane  0l:tbc officer entitled to the 881~3,~             '1
               atatine hereinthe saount of the olaln an& the charao-
               ter of the services perforsd.      Al.1 suoh cl&is or
               eooounts not sexitto or ~lacod on rile in ti3.g   office
               of the Ooa~trolltsrwithin tvmlve '(12) months Iro2at%
               date the saze becomes due and paysble 8hoU be forolar
               barred.w   ( efap
                               hr-SiS .OUTE

          It io OUI!opikon that said statute a&lies                  to Pe& &'a
      ~nurderaase a8 well es other foldnios.
         Xe trust that&e             have satisfactorily-answcrad your in-
      qdry.           ..                             :.
                 ..
                    ._
                                                           Your8 very truly;'~
                           .-.


                                                                  .c. &k?J+
                                                    BY.         &
                                                                it.C.    Jr.h
                                                                        DDVIS,             *
                                                                          Assistant
                                                      *.
                                                    By' I
                                                               eze
                                                                                  /----.